Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                               CIVIL CASE NO.: 0:18-cv-62374-DMM

  GEMA VILCHEZ,

                  Plaintiff,

  vs.

  CAPITAL MANAGEMENT SERVICES, L.P.,

                  Defendant.
                                                    /

                   ANSWER OF CAPITAL MANAGEMENT SERVICES, L.P.

          Defendant Capital Management Services, L.P. (“CMS”), as and for its Answer to the

  Complaint (“Complaint”) of Gema Vilchez (“Plaintiff”), in the above-entitled matter, denies

  each and every allegation contained therein, unless otherwise admitted or qualified herein, and

  states and alleges as follows:

                                       NATURE OF ACTION

          1.      In response to paragraph 1 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to summarize the Fair Debt Collections Practices Act (“FDCPA”).              CMS denies

  paragraph 1 of Plaintiff’s Complaint to the extent that the summary is inaccurate. CMS further

  denies that it violated the law.

          2.      In response to paragraph 2 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FDCPA. CMS denies paragraph 2 of Plaintiff’s Complaint to the extent

  that the quotation is inaccurate. CMS further denies that it violated the law.

          3.      In response to paragraph 3 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to summarize the FDCPA. CMS denies paragraph 3 of Plaintiff’s Complaint to the

  extent that the summary is inaccurate. CMS further denies that it violated the law.

                                                   1
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 2 of 10



          4.      In response to paragraph 4 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FDCPA. CMS denies paragraph 4 of Plaintiff’s Complaint to the extent

  that the quotation is inaccurate. CMS further denies that it violated the law.

          5.      In response to paragraph 5 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FDCPA. CMS denies paragraph 5 of Plaintiff’s Complaint to the extent

  that the quotation is inaccurate. CMS further denies that it violated the law.

          6.      In response to paragraph 6 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote and summarize the FDCPA. CMS denies paragraph 6 of Plaintiff’s Complaint

  to the extent that the quotation or summary is inaccurate. CMS further denies that it violated the

  law.

          7.      In response to paragraph 7 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the Florida Consumer Collection Practices Act (“FCCPA”). CMS denies

  paragraph 7 of Plaintiff’s Complaint to the extent that the quotation is inaccurate. CMS further

  denies that it violated the law.

          8.      In response to paragraph 8 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FCCPA. CMS denies paragraph 8 of Plaintiff’s Complaint to the extent

  that the quotation is inaccurate. CMS further denies that it violated the law.

          9.      In response to paragraph 9 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to summarize the FCCPA. CMS denies paragraph 9 of Plaintiff’s Complaint to the

  extent that the summary is inaccurate. CMS further denies that it violated the law.

          10.     CMS denies the allegations set forth in paragraph 10 of Plaintiff’s Complaint.

                                     JURISDICTION AND VENUE

          11.     In response to paragraph 11 of Plaintiff’s Complaint, CMS admits that the statutes

  referenced ordinarily confer jurisdiction upon this Honorable Court, but denies that it violated


                                                   2
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 3 of 10



  any law that would subject it to such jurisdiction. CMS further denies that Plaintiff has standing

  under Article III of the United States Constitution.

         12.     In response to paragraph 12 of Plaintiff’s Complaint, CMS admits that the statute

  referenced ordinarily confers supplemental jurisdiction upon this Honorable Court, but denies

  that it violated any law that would subject it to such jurisdiction.

         13.     In response to paragraph 13 of Plaintiff’s Complaint, CMS admits that it has

  directed collection efforts toward this District, but lacks sufficient information and knowledge to

  either admit or deny the allegation that venue is proper.

                                                PARTIES

         14.     CMS lacks sufficient information and knowledge to either admit or deny the

  allegations in paragraph 14 of Plaintiff’s Complaint.

         15.     In response to paragraph 15 of Plaintiff’s Complaint, CMS admits that it has an

  office located in Buffalo, NY but denies that it is a Delaware corporation. CMS lacks sufficient

  information and knowledge to either admit or deny the remaining allegations set forth in

  paragraph 15 of Plaintiff’s Complaint.

         16.     In response to paragraph 16 of Plaintiff’s Complaint, CMS admits that it engages

  in interstate commerce and that it regularly uses the telephone and mail to engage in the business

  of debt collection. CMS lacks sufficient information and knowledge to either admit or deny the

  remaining allegations set forth in paragraph 16 of Plaintiff’s Complaint.

         17.     CMS lacks sufficient information and knowledge to either admit or deny the

  allegations set forth in paragraph 17 of Plaintiff’s Complaint.

         18.     In response to paragraph 18 of Plaintiff’s Complaint, CMS denies that it is a

  corporation.    CMS lacks sufficient information and knowledge to either admit or deny the

  remaining allegations set forth in paragraph 18 of Plaintiff’s Complaint.


                                                    3
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 4 of 10



                                        FACT ALLEGATIONS

         19.     In response to paragraph 19 of Plaintiff’s Complaint, CMS admits that Plaintiff

  owes a debt to Barclays Bank Delaware. CMS lacks sufficient information and knowledge to

  either admit or deny the remaining allegations set forth in paragraph 19 of Plaintiff’s Complaint.

         20.     CMS lacks sufficient information and knowledge to either admit or deny

  paragraph 20 of Plaintiff’s Complaint.

         21.     CMS lacks sufficient information and knowledge to either admit or deny

  paragraph 21 of Plaintiff’s Complaint.

         22.     CMS lacks sufficient information and knowledge to either admit or deny

  paragraph 22 of Plaintiff’s Complaint.

         23.     In response to paragraph 23 of Plaintiff’s Complaint, CMS admits that it

  attempted to collect a debt from Plaintiff. CMS lacks sufficient information and knowledge to

  either admit or deny the remaining allegations set forth in paragraph 23 of Plaintiff’s Complaint.

         24.     In response to paragraph 24 of Plaintiff’s Complaint, CMS admits that it sent a

  collection letter to Plaintiff on October 5, 2017, a copy of which is attached to the Complaint as

  Exhibit A.    CMS lacks sufficient information and knowledge to either admit or deny the

  remaining allegations set forth in paragraph 24 of Plaintiff’s Complaint.

         25.     CMS admits the allegations set forth in paragraph 25 of Plaintiff’s Complaint.

         26.     CMS lacks sufficient information and knowledge to either admit or deny

  paragraph 26 of Plaintiff’s Complaint.

         27.     CMS denies the allegations set forth in paragraph 27 of Plaintiff’s Complaint.

         28.     In response to paragraph 28 of Plaintiff’s Complaint, CMS admits that its letter

  dated October 5, 2017 does not state or suggest that the debt is accruing interest, fees or costs.

         29.     CMS denies the allegations set forth in paragraph 29 of Plaintiff’s Complaint.


                                                    4
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 5 of 10



          30.     CMS denies the allegations set forth in paragraph 30 of Plaintiff’s Complaint.

          31.     In response to paragraph 31 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote various court decisions. CMS denies paragraph 31 of Plaintiff’s Complaint to

  the extent that the quotations are inaccurate. CMS further denies that it violated the law.

          32.     In response to paragraph 32 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote various court decisions. CMS denies paragraph 32 of Plaintiff’s Complaint to

  the extent that the quotations are inaccurate. CMS further denies that it violated the law.

          33.     In response to paragraph 33 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote court decisions. CMS denies paragraph 33 of Plaintiff’s Complaint to the

  extent that the quotations are inaccurate. CMS further denies that it violated the law.

          34.     In response to paragraph 34 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision. CMS denies paragraph 34 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

          35.     In response to paragraph 35 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision. CMS denies paragraph 35 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

          36.     In response to paragraph 36 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote various court decisions. CMS denies paragraph 36 of Plaintiff’s Complaint to

  the extent that the quotations are inaccurate. CMS further denies that it violated the law.

          37.     In response to paragraph 37 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision and summarize the law.           CMS denies paragraph 37 of

  Plaintiff’s Complaint to the extent that the quotation or summary is inaccurate. CMS further

  denies that it violated the law.




                                                   5
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 6 of 10



            38.    In response to paragraph 38 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision. CMS denies paragraph 38 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

            39.    In response to paragraph 39 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote court decisions. CMS denies paragraph 39 of Plaintiff’s Complaint to the

  extent that the quotations are inaccurate. CMS further denies that it violated the law.

                                                COUNT I

            40.    In response to paragraph 40 of Plaintiff’s Complaint, CMS adopts by reference

  paragraphs 1 through 39 of this Answer as though they were fully set forth herein.

            42.    CMS denies the allegations as set forth in paragraph 42 of Plaintiff’s Complaint.1

            43.    In response to paragraph 43 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote and summarize FDCPA. CMS denies paragraph 43 of Plaintiff’s Complaint to

  the extent that the quotation or summary is inaccurate. CMS further denies that it violated the

  law.

            44.    In response to paragraph 44 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FDCPA. CMS denies paragraph 44 of Plaintiff’s Complaint to the extent

  that the quotation is inaccurate. CMS further denies that it violated the law.

            45.    In response to paragraph 45 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote the FDCPA and court decisions. CMS denies paragraph 45 of Plaintiff’s

  Complaint to the extent that the quotations are inaccurate. CMS further denies that it violated

  the law.

            46.    In response to paragraph 46 of Plaintiff’s Complaint, CMS denies that Plaintiff’s

  debt was accruing interest, fees or costs during the period in which CMS attempted to collect it.

  1
      Plaintiff’s Complaint does not contain a 41st paragraph.


                                                     6
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 7 of 10



  CMS lacks sufficient information and knowledge to either admit or deny the remaining

  allegations set forth in paragraph 46 of Plaintiff’s Complaint.

            47.    In response to paragraph 47 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote court decisions. CMS denies paragraph 47 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

            48.    In response to paragraph 48 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote court decisions. CMS denies paragraph 48 of Plaintiff’s Complaint to the

  extent that the quotations are inaccurate. CMS further denies that it violated the law.

            49.    CMS denies the allegations set forth in paragraph 49 of Plaintiff’s Complaint.

            50.    In response to paragraph 50 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision. CMS denies paragraph 50 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

            51.    CMS denies the allegations set forth in paragraph 51 of Plaintiff’s Complaint.

            52.    In response to paragraph 52 of Plaintiff’s Complaint, CMS admits that Plaintiff

  purports to quote a court decision. CMS denies paragraph 52 of Plaintiff’s Complaint to the

  extent that the quotation is inaccurate. CMS further denies that it violated the law.

            53.    CMS denies the allegations set forth in paragraph 53 of Plaintiff’s Complaint.

            54.    Plaintiff’s Complaint does not contain a paragraph 54.

            55.    CMS denies the allegations set forth in paragraph 55 of Plaintiff’s Complaint.2

            56.    CMS lacks sufficient information and knowledge to either admit or deny the

  allegations set forth in paragraph 56 of Plaintiff’s Complaint.

            57.    CMS denies the allegations set forth in paragraph 57 of Plaintiff’s Complaint.

            58.    CMS denies the allegations set forth in paragraph 58 of Plaintiff’s Complaint.

  2
      Plaintiff’s Complaint does not contain a 54th paragraph.


                                                     7
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 8 of 10




                                    DEMAND FOR JURY TRIAL

         59.     In response to paragraph 59 of Plaintiff’s Complaint, CMS admits that Plaintiff

  requests a jury trial but denies that Plaintiff is entitled to the same because CMS did not violate

  any law.

                                        PRAYER FOR RELIEF

         60.     CMS denies that Plaintiff is entitled to any relief requested in the Complaint’s

  Prayer for Relief, including each of its subparts.

                                    AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE

         To the extent that any violation(s) of state or federal law is established, any such

  violation(s) was not intentional and resulted from a bona fide error notwithstanding maintenance

  of procedures reasonably adapted to avoid such error. CMS employs policies and procedures

  designed to ensure that it accurately conveys the balance of the debts it seeks to collect. CMS

  employs policies and procedures to ensure compliance with all applicable law. These policies

  are reasonably adapted to avoiding the violations of law Plaintiff purports to allege in the

  Complaint.

                                SECOND AFFIRMATIVE DEFENSE

         Any violation of the law or damage suffered by Plaintiff, which CMS denies, was due to

  the affirmative actions and/or omissions of Plaintiff or others and does not give rise to any

  liability of CMS.

                                 THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail, in whole or in part, for lack of standing and/or lack of subject

  matter jurisdiction because he has not sustained any cognizable injury or damages.


                                                       8
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 9 of 10




                                 FOURTH AFFIRMATIVE DEFENSE

          Plaintiff has failed to state a claim upon which relief may be granted.

                                  FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims may be barred, in whole or in part, by laches, unclean hands, waiver,

  estoppel or failure to mitigate damages (if any).

                                  SIXTH AFFIRMATIVE DEFENSE

          Any violation of the law, which CMS denies, was not material.

                                SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim may be within the scope of an arbitration provision, requiring Plaintiff to

  pursue this claim in that forum.

                                            RESERVATION

          CMS reserves the right to plead additional defenses or otherwise amend its Answer

  pursuant to Fed. R. Civ. P. 8(c) and 12(b) and as may be revealed through discovery and upon

  further particularization of Plaintiff’s claims.

          WHEREFORE, CMS, prays for an order and judgment of this Court in its favor against

  Plaintiff as follows:

          1.      Dismissing all causes of action against CMS with prejudice and on the merits;

  and,

          2.      Awarding CMS such other and further relief as the Court deems just and

  equitable.




                                                      9
Case 0:18-cv-62374-DMM Document 4 Entered on FLSD Docket 10/29/2018 Page 10 of 10



   Dated: October 29, 2018                           /s/Ronald S. Canter
                                                     Ronald S. Canter, Esquire
                                                     Bar # 335045
                                                     The Law Offices of Ronald S. Canter, LLC
                                                     200A Monroe Street, Suite 104
                                                     Rockville, Maryland 20850
                                                     Telephone: (301) 424-7490
                                                     Facsimile: (301) 424-7470
                                                     rcanter@roncanterllc.com
                                                     Attorney for Defendant

                                                     Local address:
                                                     400 S. Dixie Hwy #322
                                                     Boca Raton, Florida 33432




                                     CERTIFICATE OF SERVICE

          The undersigned does hereby certify that a true and correct copy of the foregoing was

   served upon the individual(s) listed below by electronic notification via the CM/ECF system on

   this 29th day of October, 2018:

          Jibrael S. Hindi, Esq.
          The Law Offices of Jibrael S. Hindi
          110 SE 6th Street, Suite 1744
          Fort Lauderdale, FL 33301

          Counsel for Plaintiff

                                                     /s/Ronald S. Canter
                                                     Ronald S. Canter
                                                     Attorney for Defendant




                                                10
